79 So.3d 884 (2012)
Joshua Wayne ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1814.
District Court of Appeal of Florida, Fifth District.
February 14, 2012.
James S. Purdy, Public Defender, and Kathryn Rollison Radtke, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Leonard v. State, 760 So.2d 114 (Fla.2000); Burns v. State, 884 So.2d 1010 (Fla. 4th DCA 2004)
SAWAYA, TORPY and JACOBUS, JJ., concur.